Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear how the circuitry” on line 6 can identify a position and an orientation of a source since it is not connected to anything, where the source comes from  and how the recitation “circuitry” is read on the preferred embodiment or seen on the present drawings.
In claim 2, the description of the present invention is incomplete since the gyroscope is not connected to anything. This the claimed gyroscope may not perform the recited function. The same is true for claims 3 and 10.
In claim 4, the recitation “said indicator” lacks clear antecedent basis.
In claim 9, it is unclear how inserting said power detector is adapted to be inserted into a mobile communication/computation device can “provide” the information.
In claim 13, it is not understood how said RF power detector has an area cannot exceed 2 cm2.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 1-13 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
-circuitry adapted to identify a position and an orientation of a source of the RF signal in accordance with the RF signal received by the first and second antennas as combined in claim 1.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.



/DINH T LE/Primary Examiner, Art Unit 2842